In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐3430 
CORNELL D. REYNOLDS, 
                                               Petitioner‐Appellant, 
                                 v. 

RANDALL HEPP, 
                                               Respondent‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
        No. 16‐CV‐508 — William C. Griesbach, Chief Judge. 
                    ____________________ 

    ARGUED JANUARY 4, 2018 — DECIDED AUGUST 30, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  HAMILTON  and  BARRETT, 
Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Petitioner‐appellant  Cornell 
Reynolds  seeks  a  writ  of  habeas  corpus  under  28  U.S.C. 
§ 2254. In 2002, a Wisconsin jury convicted Reynolds in a fatal 
carjacking. He seeks habeas relief based on two alleged viola‐
tions of his Sixth and Fourteenth Amendment right to coun‐
sel. First, he argues that Wisconsin violated his right to coun‐
sel when it stopped paying his state‐appointed lawyer during 
2                                                       No. 16‐3430 

his direct appeal. In the alternative, he argues that he received 
ineﬀective  assistance  from  his  counsel  during  his  direct  ap‐
peal and trial. The district court denied relief. We aﬃrm. 
I.  Factual & Procedural Background 
    In May 2001, two young men approached a group of teen‐
agers in a parking lot in Milwaukee. One of the men shot two 
of the teenagers, killing one of them. The two men drove away 
in the car the two teenage victims had been driving. Reynolds 
was  arrested  two  days  later  after  he  was  identified  as  the 
shooter.  Wisconsin  indicted  him  for  carjacking  resulting  in 
death, carjacking resulting in bodily harm, and possessing a 
firearm  as  a  felon.  A  jury  convicted  Reynolds  on  all  three 
charges.  Reynolds  sought  relief  through  a  direct  appeal,  a 
state  post‐conviction  proceeding,  and  a  state  habeas  corpus 
petition. Finding no relief in the state courts, he filed his fed‐
eral habeas corpus petition. We start by summarizing the rel‐
evant facts at each stage of Reynolds’s case. 
     A.  Trial & Direct Appeal 
    Before trial, Reynolds raised an equal protection challenge 
to  Wisconsin’s  felony  carjacking  statute.  The  trial  court  re‐
jected the challenge, and the case proceeded to trial. The main 
issue  at  trial  was  identification.  The  prosecution  called  four 
eyewitnesses,  including  the  surviving  gunshot  victim.  Each 
identified  Reynolds  as  one  of  the  two  carjackers  and  as  the 
shooter of at least one victim. Reynolds did not testify and did 
not  call  any  witnesses.  The  jury  convicted  Reynolds  of  car‐
jacking  resulting  in  death,  carjacking  resulting  in  bodily 
harm, and possession of a firearm by a felon. 
    The  Wisconsin  State  Public  Defender’s  Oﬃce  appointed 
attorney  Terry  Williams  as  Reynolds’s  post‐conviction  and 
No. 16‐3430                                                                   3 

appellate counsel. With his counsel’s help, Reynolds moved 
for a new trial on the basis that his trial counsel provided in‐
eﬀective assistance and should have raised an alibi defense.1 
Reynolds  submitted  two  aﬃdavits  describing  his  wherea‐
bouts on the night of the shooting. The trial court found that 
the aﬃdavits did not help Reynolds since they placed him just 
a  few  minutes  from  the  crime  scene  around  the  time  of  the 
shooting. The court denied Reynolds’s motion without an ev‐
identiary hearing, concluding that he had failed to raise facts 
showing ineﬀective assistance or prejudice to his defense. 
    On direct appeal, Reynolds argued that he was entitled to 
an evidentiary hearing on his ineﬀective assistance claim and 
added  an  argument  that  his  trial  counsel  failed  to  cross‐
examine  the  eyewitnesses  adequately.  The  Wisconsin  Court 
of Appeals reversed and remanded with instructions to hold 
what  Wisconsin  courts  call  a  Machner  hearing.  See  State  v. 
Machner,  285  N.W.2d  905  (Wis. App.  1979).  On  remand,  the 
trial  court  held  an  evidentiary  hearing,  considered  both 
arguments, and denied Reynolds’s motion for a new trial.  
    Reynolds appealed again. At some point after the eviden‐
tiary hearing—and while Reynolds’s appeal was pending—
staﬀ at the Wisconsin State Public Defender’s Oﬃce told at‐
torney Williams that he had spent too much time on his cases. 
The  State  Public  Defender’s  Oﬃce  informed  Williams  that 
they would not pay him for some of the work he had com‐
pleted on Reynolds’s appeal and that they would not pay him 
for any more work on the case. They also told Williams that 
they would no longer assign cases to him. Handling such a 

                                                 
     1  In  Wisconsin,  defendants  generally  begin  their  direct  appeals  by 

moving for a new trial in the trial court. See Wis. Stat. § 809.30(2)(h). 
4                                                      No. 16‐3430 

management  issue  by  cutting  oﬀ  attorney  Williams  without 
taking concrete steps to ensure that his clients would continue 
to be represented would seem highly unusual and troubling. 
The record before us simply does not show what eﬀorts the 
staﬀ might have made to protect Reynolds’s interests. 
    Reynolds did not immediately learn that the State Public 
Defenders  had  stopped  paying  his  attorney.  But  when  he 
asked Williams to pursue in the second appeal the equal pro‐
tection challenge to the carjacking statute—which trial coun‐
sel had unsuccessfully raised before trial—Williams told him 
that the State was not paying him anymore and that he could 
not  aﬀord  to  investigate  that  additional  question.  Reynolds 
could not aﬀord to pay for additional work, even assuming 
that Williams could have accepted private payments on top of 
the earlier public defender payments. The result was that Wil‐
liams did not investigate the equal protection challenge as a 
possible  argument  on  appeal.  Nevertheless,  Williams  com‐
pleted briefing in the Wisconsin Court of Appeals on the inef‐
fective‐assistance claims and later filed a petition for review 
with the Wisconsin Supreme Court. The Court of Appeals af‐
firmed the denial of a new trial, and the Wisconsin Supreme 
Court denied review. 
     B.  Collateral Post‐Conviction Relief 
    In  October  2010,  Reynolds  filed  a  pro  se  collateral  post‐
conviction motion in the trial court under Wis. Stat. § 974.06. 
As relevant here, Reynolds argued that he received ineﬀective 
assistance  of  appellate  counsel  because  attorney  Williams 
failed to argue that his trial counsel should have challenged 
the  jury  instructions  on  carjacking.  The  formal  charging  in‐
strument had said that Reynolds took the vehicle “by use of” 
a dangerous weapon, but the jury was instructed to convict 
No. 16‐3430                                                          5 

even if it found that he took the car by only “threat of the use 
of  a  dangerous  weapon.”  Reynolds  argued  that  the  jury 
should have been instructed using the language in the formal 
charges and that Williams was ineﬀective for not raising this 
argument on appeal. 
    The trial court denied the motion without a hearing, and 
the Wisconsin Court of Appeals aﬃrmed. The appellate court 
first  found  that  Reynolds’s  claim  for  ineﬀective  appellate 
counsel  was  conclusory  and,  therefore,  procedurally  barred 
under State v. Escalona‐Naranjo, 517 N.W.2d 157 (Wis. 1994). In 
the alternative, the court found that the jury instructions were 
suﬃcient  to  support  a  conviction  under  Wisconsin  law  be‐
cause  the  carjacking  statute  establishes  a  single  oﬀense  that 
can be committed by using or threatening to use a weapon. 
See Wis. Stat. § 943.23(1g) (defining carjacking as intentionally 
taking “any vehicle without the consent of the owner” by “the 
use  of,  or  the  threat  of  the  use  of,  force”  or  a  dangerous 
weapon). The court also found that even if the jury instruc‐
tions  were  improper,  Reynolds  could  not  prove  prejudice. 
The central issue at trial was identification, not the diﬀerence 
between using a gun and threatening to use a gun—after all, 
the carjacker shot two victims, and one died. The Wisconsin 
Supreme Court again denied review. 
   C.  State Habeas Corpus Proceedings 
    Reynolds next filed a state habeas corpus petition  in the 
Wisconsin Court of Appeals under State v. Knight, 484 N.W.2d 
540 (Wis. 1992). In it, he alleged that Wisconsin violated his 
Sixth and Fourteenth Amendment right to counsel when the 
State  Public  Defender’s  Oﬃce  stopped  paying  his  appellate 
attorney. Reynolds claimed that the State interfered with his 
representation, created a conflict of interest between him and 
6                                                                No. 16‐3430 

his lawyer, and caused his lawyer to forgo investigating the 
equal protection challenge. The Court of Appeals once again 
denied relief. The court relied on two cases that applied the 
conflict‐of‐interest standard in Cuyler v. Sullivan, 446 U.S. 335 
(1980)—Freeman v. Chandler, 645 F.3d 863, 869 (7th Cir. 2011), 
and  State  v.  Love,  594  N.W.2d  806,  810–11  (Wis.  1999)—and 
found that Reynolds had not shown that the alleged conflict 
adversely  aﬀected  his  lawyer’s  representation  of  him.  The 
court  found  as  a  matter  of  state  law  that  Reynolds  had  for‐
feited the equal protection challenge by failing to raise it be‐
fore the Machner evidentiary hearing. That means the forfei‐
ture occurred before the State stopped paying his lawyer. Any 
eﬀort  to  bring  the  equal  protection  claim  after  that  point 
would have been frivolous, the Wisconsin Court of Appeals 
found, so the conflict of financial interest could not have ad‐
versely aﬀected Williams’s representation of Reynolds. 
      D.  Federal Habeas Corpus Proceedings 
    Reynolds then filed his federal habeas corpus petition un‐
der 28 U.S.C. § 2254. He argued that the State deprived him of 
counsel when it created a conflict of interest during his direct 
appeal, and that his appellate counsel was constitutionally in‐
eﬀective for failing to object to the jury instructions.2 The dis‐
trict court denied relief. The court found that there was suﬃ‐
cient  evidence  to  convict  Reynolds  of  either  using  force  or 
threatening to use force, and thus any mistake in the jury in‐
structions  could  not  have  prejudiced  him.  The  court  also 
found that Reynolds had not shown that a conflict adversely 

                                                 
      2  Reynolds  raised  several  additional  arguments  about  how  his  trial 

and appellate attorneys were ineffective, but he does not pursue those ar‐
guments in this appeal. 
No. 16‐3430                                                      7 

aﬀected  his  appellate  representation  because  Reynolds  ar‐
gued only that the conflict prevented his lawyer from pursu‐
ing a procedurally barred claim. The district court declined to 
grant a certificate of appealability, but we granted a certificate 
to  review Reynolds’s  claims surrounding  his representation 
after  the  State  Public  Defender’s  Oﬃce  stopped  paying  his 
lawyer. 
II.  Denial of Eﬀective Counsel 
    The Sixth and Fourteenth Amendments guarantee crimi‐
nal defendants the eﬀective assistance of counsel during their 
first appeals as of right. Evitts v. Lucey, 469 U.S. 387, 393–94, 
396–97  (1985);  Douglas  v.  California,  372  U.S.  353,  356–57 
(1963). The two‐prong analysis in Strickland v. Washington, 466 
U.S.  668  (1984),  governs  most  ineﬀective  assistance  claims. 
Strickland requires a petitioner to show: (1) that the attorney 
provided constitutionally deficient performance; and (2) that 
the deficient performance prejudiced the defense. Id. at 687. 
Prejudice  under  Strickland  means  “a  reasonable  probability 
that, but for counsel’s unprofessional errors, the result of the 
proceeding would have been diﬀerent.” Id. at 694. 
   Although  Strickland  states  the  general  rule,  the  Supreme 
Court has recognized some exceptions for situations in which 
prejudice  is either  presumed or easier  to show. Bell  v.  Cone, 
535  U.S.  685,  695–96  (2002)  (explaining  three  circumstances 
when  prejudice  is  presumed).  Reynolds  argues  that  two  of 
these exceptions apply here: a complete denial of counsel and 
an actual conflict of interest. 
   A.  Complete Denial of Counsel 
   Reynolds  first  argues  that  the  State  caused  Williams  to 
abandon his role as an advocate when it stopped paying him, 
8                                                      No. 16‐3430 

causing  a  complete  denial  of  counsel  under  United  States  v. 
Cronic, 466 U.S. 648 (1984). Cronic recognized three “circum‐
stances that are so likely to prejudice the accused” that they 
amount to a complete denial of counsel and prejudice is pre‐
sumed. The first is when a defendant is denied the presence 
of counsel at a critical stage of the proceedings. The other two 
involve performance along those lines: counsel “entirely” fail‐
ing “to subject the prosecution’s case to meaningful adversar‐
ial testing,” and circumstances that are likely to prevent any 
lawyer, “even a fully competent one,” from providing eﬀec‐
tive assistance. Id. at 658–60; see also Bell, 535 U.S. at 695–97 
(summarizing the three Cronic scenarios in which prejudice is 
presumed  and  emphasizing  that  counsel’s  failure  “must  be 
complete” to trigger presumption). Reynolds refers to the lat‐
ter two situations as “constructive” denial of counsel and ar‐
gues that one occurred here. He also likens his case to Penson 
v. Ohio, 488 U.S. 75 (1988), in which the Court found a com‐
plete denial of counsel when appellate counsel withdrew after 
submitting only a bare assertion that the appeal was meritless. 
Id. at 88–89. 
    The Wisconsin Court of Appeals did not reach this denial‐
of‐counsel  question,  which  leads  Reynolds  to  argue  that  de 
novo review applies. But the Wisconsin court failed to reach 
this issue for a reason: Reynolds did not raise it in state court. 
He procedurally defaulted this claim, and we cannot consider 
it on the merits. 
   Before pursuing habeas relief in federal court, a state pris‐
oner  must  exhaust  available  state‐court  remedies.  28  U.S.C. 
§ 2254(b)(1).  In  addition,  the  federal  claims  “must  be  fairly 
presented to the state courts” so that the state has a “fair op‐
portunity to consider” the issues “and to correct that asserted 
No. 16‐3430                                                          9 

constitutional defect.” Picard v. Connor, 404 U.S. 270, 275–76 
(1971).  Fair  presentation  generally  requires  the  petitioner  to 
raise both the operative facts and controlling legal principles 
in the state courts. Ellsworth v. Levenhagen, 248 F.3d 634, 639 
(7th Cir. 2001). If the petitioner fails to present a claim to the 
state courts, that claim is procedurally defaulted, and a fed‐
eral  habeas  court  cannot  review  it  absent  “cause  and preju‐
dice” or a miscarriage of justice (meaning conviction of an in‐
nocent person). E.g., Thomas v. Williams, 822 F.3d 378, 384, 386 
(7th Cir. 2016), citing Coleman v. Thompson, 501 U.S. 722, 750 
(1991). 
    Even liberally construed, Reynolds’s pro se petition to the 
Wisconsin Court of Appeals did not fairly present this claim 
for denial of counsel. He argued only that Wisconsin denied 
him the “eﬀective assistance of counsel” by creating “an ac‐
tual conflict of interest” between him and his counsel. The ar‐
gument that he was denied counsel altogether is a diﬀerent 
legal theory governed by a diﬀerent legal rule—one that the 
Wisconsin courts did not have the chance to apply. By refor‐
mulating  his claim in this  appeal, Reynolds seeks to benefit 
from a less stringent standard for deciding prejudice: Cronic’s 
presumption of prejudice rather than Sullivan’s adverse‐eﬀect 
standard.  This  tactic  does  not  work.  See  Boyko  v.  Parke,  259 
F.3d 781, 788 (7th Cir. 2001) (reformulation “should not place 
the claim in a significantly diﬀerent legal posture by making 
the claim stronger or more substantial”). A petitioner is not 
bound to his state court presentation word‐for‐word, and he 
may provide further support for his claim. But he still must 
have presented the governing legal principles and “the sub‐
stance of a federal habeas corpus claim” to the state court. Pi‐
card, 404 U.S. at 278; see also Duncan v. Henry, 513 U.S. 364, 
10                                                        No. 16‐3430 

366 (1995) (per curiam) (“mere similarity of claims is insuﬃ‐
cient to exhaust”). 
    Even  though  Reynolds  did  not  describe  the  issue  in  so 
many words as a complete denial of counsel, he might have 
fairly presented this claim if he had cited relevant cases and 
alleged facts that were “well within the mainstream of consti‐
tutional  litigation”  of  that  right.  Ellsworth,  248  F.3d  at  639. 
Reynolds did not do so. He did not rely on cases addressing 
complete denials of counsel. Instead, he cited Strickland, Sulli‐
van, and Walberg v. Israel, 766 F.2d 1071 (7th Cir. 1985), a case 
applying  the  Sullivan  conflict‐of‐interest  standard.  Reynolds 
also cited Douglas v. California, 372 U.S. 353 (1963), and Evitts 
v. Lucey, 469 U.S. 387 (1985)—two cases that established the 
right to eﬀective assistance of counsel on direct appeal. But a 
single reference to these cases was insuﬃcient, especially in 
light of the facts Reynolds described. Nowhere did Reynolds 
assert that his lawyer abandoned his case. Although he said 
that his lawyer “had in essence been fired,” he also wrote that 
“Williams  felt  that  it  was  his  professional  responsibility  to 
complete the current briefing process” and that he petitioned 
the  Wisconsin  Supreme  Court  for  further  review  as  well. 
When  describing  his  lawyer’s  deficient  performance,  Rey‐
nolds argued only that his lawyer declined to investigate one 
argument: the equal protection claim. Asserting that his law‐
yer failed to make that single argument did not fairly notify 
the  state  court  that  Reynolds  claimed  a  complete  denial  of 
counsel. See Penson, 488 U.S. at 88–89 (distinguishing between 
failing “to press a particular argument” and being “entirely 
without the assistance of counsel on appeal”). 
    The fair presentment rule is not so rigid that a pro se peti‐
tioner  needed  to  cite  Cronic  or  any  other  denial‐of‐counsel 
No. 16‐3430                                                    11 

case by name. For example, a petitioner could exhaust a de‐
nial of counsel claim by describing facts that amount to a com‐
plete  denial  of  counsel  and  citing  Strickland,  which  summa‐
rized: “Actual or constructive denial of the assistance of coun‐
sel altogether is legally presumed to result in prejudice.” 466 
U.S. at 692. Still, the petitioner must describe facts and legal 
principles that fairly notify the court of what it should decide. 
Because  Reynolds  (1)  did  not  rely  on  cases  addressing  the 
complete denial of counsel, (2) framed the violation as a con‐
flict of interest under Sullivan, and (3) did not allege that he 
lacked  an  attorney,  this  abandonment  claim  was  not  fairly 
presented to the state courts. Moreover, even if the denial‐of‐
counsel claim were not procedurally barred or if we were in‐
clined to consider it as suﬃciently related to the claims Rey‐
nolds did raise, the record makes clear that attorney Williams 
simply did not abandon Reynolds. Even after being told by 
the State Public Defender that he would not be paid any more 
for working on Reynolds’s case, Williams continued to repre‐
sent Reynolds for free in the state court of appeals, completing 
the briefing there, and then filing a petition for review with 
the Wisconsin Supreme Court. That fact does not immunize 
his work from scrutiny, but this was not an abandonment that 
could lead to the presumption of prejudice. 
   B.  Conflict of Interest 
    In the alternative, Reynolds argues that he was denied the 
eﬀective  assistance  of  counsel  when  the  State  Public  De‐
fender’s Oﬃce created a conflict of interest by ceasing to pay 
his lawyer for work on Reynolds’s case while also informing 
him that he would no longer receive new case assignments. 
Reynolds  properly  exhausted  this  claim,  and  the  Wisconsin 
Court of Appeals decided it on the merits. We cannot issue a 
12                                                     No. 16‐3430 

writ of habeas corpus on this basis unless the decision “was 
contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the  Su‐
preme Court of the United States.” 28 U.S.C. § 2254(d)(1). 
    The first question under § 2254(d)(1) is the scope of clearly 
established  federal  law  on  a  defendant’s  Sixth Amendment 
right  to  conflict‐free  counsel.  The  Supreme  Court  has  held 
that concurrent multiple representation—for example, repre‐
senting  co‐defendants  in  a  single  trial—violates  the  Sixth 
Amendment if it “gives rise to a conflict of interest.” Sullivan, 
446 U.S. at 348, citing Holloway v. Arkansas, 435 U.S. 475, 482 
(1978). 
    Reynolds  argues  that  his  lawyer’s  financial  interest  kept 
the lawyer from zealously representing him. We reject this ar‐
gument  for  two  independent  reasons.  First,  the  Supreme 
Court has not yet extended its multiple‐representation deci‐
sions to financial conflicts of interest between attorney and cli‐
ent, let alone provided clear guidance as to whether or under 
what circumstances a financial conflict of interest between at‐
torney and client violates a defendant’s right to counsel. That 
silence  presents  a  nearly  insurmountable  obstacle  to  this 
claim on a federal petition for a writ of habeas corpus. Second, 
the Supreme Court has not given lower courts much guidance 
as to what counts as an “adverse eﬀect” under Sullivan, as dis‐
tinct from a reasonable probability of a diﬀerent outcome un‐
der  Strickland.  Without  clearer  guidance  from  the  Supreme 
Court, the state court decision here was not contrary to or an 
unreasonable  application  of  clearly  established  Supreme 
Court law. 
   In cases where defense counsel represents multiple clients 
with conflicting  interests,  the Supreme Court  holds that the 
No. 16‐3430                                                                      13 

standard for reversal depends on whether anyone objected to 
the conflict during the representation: “absent objection, a de‐
fendant must demonstrate that ‘a conflict of interest actually 
aﬀected the adequacy of his representation.’” Mickens v. Tay‐
lor, 535 U.S. 162, 168 (2002), quoting Sullivan, 446 U.S. at 349. 
If  no  party  raises  a  timely  objection  to  a  conflict  of  interest 
arising from multiple representation, the accused must show 
that “an actual conflict of interest adversely aﬀected his law‐
yer’s performance.” Sullivan, 446 U.S. at 348. If the defendant 
shows  a  conflict  and  a  lapse  in  representation,  prejudice  is 
presumed. Id. at 349–50. Reynolds argues that the logic of Sul‐
livan should apply to the financial pressure on his appellate 
lawyer, which caused the lawyer to decline to investigate the 
equal protection challenge and adversely aﬀected his perfor‐
mance. 
   The Wisconsin Court of Appeals accepted Sullivan as stat‐
ing the controlling federal rule. That court found that even if 
the State interfered with the lawyer’s representation, that po‐
tential  interference  came  after  the  lawyer  had  forfeited  the 
equal protection claim. After the Machner evidentiary hearing, 
the scope of the appeal was limited by the lawyer’s earlier fil‐
ings, and the equal protection claim was no longer available.3 
The Wisconsin court then concluded that the financial conflict 
                                                 
     3 Reynolds argues that Wisconsin law did not actually limit the scope 

of the appeal at this point. The state courts treated the failure to raise the 
issue properly as a waiver. In habeas corpus litigation, federal courts or‐
dinarily  defer  to  state  courts’  applications  of  state  procedural  rules  and 
doctrine to proceedings in state courts, at least as long as the relevant rules 
or doctrines are firmly established and consistently followed. E.g., Mar‐
tinez v. Ryan, 566 U.S. 1, 9–10 (2012). We see no reason to question the state 
courts’ routine conclusion that Reynolds failed to raise the equal protec‐
tion claim in a timely way.  
14                                                     No. 16‐3430 

had no adverse eﬀect on Williams’s representation. See Sulli‐
van, 446 U.S. at 349–50. The state court reasoned that even if 
attorney Williams had investigated the equal protection the‐
ory,  he  should  have  concluded  that  the  theory  could  not 
properly be presented to the court of appeals. It had been for‐
feited  because  it  had not  been  raised  in  Reynolds’s  first  ap‐
peal. Sep. App. 71–72. 
    The Wisconsin court’s conclusion may or may not be cor‐
rect in the end, but it did not unreasonably apply Sullivan. The 
Supreme Court itself simply has not extended Sullivan, or any 
constitutional analysis of conflicts of interest, to financial con‐
flicts between attorney and client. Sullivan dealt with one team 
of lawyers who represented three men who were accused of 
the same murders but were tried in three separate trials. The 
Court  vacated  habeas  relief  for  Sullivan,  the  one  client  who 
had been convicted. The Court held that, in the absence of a 
timely objection, the accused was required to show that the 
potential conflict of interest (a) had ripened into an actual con‐
flict of interest that (b) adversely aﬀected the adequacy of his 
lawyers’ representation of him. 446 U.S. at 348. 
    The Supreme Court has not yet held that Sullivan extends 
even  from  multiple,  conflicted  concurrent  representations  to 
multiple,  conflicted  successive  representations,  Mickens,  535 
U.S. at 174–76, let alone to financial conflicts of interest. Mick‐
ens aﬃrmed the denial of habeas relief where the lawyer rep‐
resenting the accused in a murder case had been representing 
the murder victim on unrelated, undisclosed (and confiden‐
tial) juvenile charges at the time he was murdered. The Mick‐
ens  opinion  noted  that  the  case  had  been  argued  on  the  as‐
sumption that the Sullivan would extend to conflicted succes‐
No. 16‐3430                                                                    15 

sive representations, but that the Court was not actually en‐
dorsing that assumption. Id. at 175. Mickens expressly left that 
successive representation question open. Id. at 176. 
    Under 28 U.S.C. § 2254(d)(1), the scope of the Sullivan rule 
is a critical issue here. Mickens acknowledged that the federal 
courts of appeals had applied Sullivan to “all kinds of alleged 
attorney  ethical  conflicts,”  including  financial  conflicts,  as 
well as attorney’s interests in getting a job with the prosecutor 
or romance with the prosecutor. 535 U.S. at 174. But Mickens 
pointedly  did  not  endorse  those  extensions  of  Sullivan.  Id. 
Cautioning the  lower  courts more broadly,  the  Court  wrote 
that  “Not  all  attorney  conflicts  present  comparable  diﬃcul‐
ties.” 535 U.S. at 175.4  
    This  circuit  has  said  that  the  “precise  scope  of  claims  to 
which the  Cuyler [v. Sullivan] standard applies has not been 
definitively stated by the Supreme Court.” Spreitzer v. Peters, 
114 F.3d 1435, 1451 n.7 (7th Cir. 1997) (denying habeas relief). 
Since before Mickens, we have at least assumed that Sullivan 
extends to financial conflicts of interests. United States v. Mar‐
rera, 768 F.2d 201, 206–07 (7th Cir. 1985) (attorney and defend‐
ant  agreed  to share  movie rights to  story  of crime). Mickens 
makes it very diﬃcult, though, to take that step in a habeas 
corpus  challenge  to  a  state  conviction  governed  by 

                                                 
      4 The cited financial conflict of interest case was United States v. Hearst, 

638 F.2d 1190, 1193 (9th Cir. 1980) (remanding for hearing on whether at‐
torney F. Lee Bailey’s book contract regarding the defense of Patty Hearst 
adversely affected his representation of her). But Mickens also noted the 
Fifth Circuit decision in Beets v. Scott, 65 F.3d 1258, 1269–72 (5th Cir. 1995) 
(en banc), which declined to extend Sullivan to a financial conflict of inter‐
est (also involving media contracts) and instead applied the Strickland v. 
Washington standard to the claim of ineffective assistance of counsel. 
16                                                      No. 16‐3430 

§ 2254(d)(1). To prevail here, Reynolds needs to show that it 
would be unreasonable for the state court to fail to extend Sul‐
livan to financial conflicts between attorney and client and that 
the state court applied Sullivan unreasonably. That extension 
would  be  a  significant  new  development,  with  eﬀects  far 
more sweeping than its extension from concurrent to succes‐
sive representations. Extension to financial conflicts of inter‐
ests would pose a range of challenging problems. It would not 
be unreasonable within the meaning of § 2254(d)(1) for lower 
courts to refrain from making that extension themselves. 
     A wide range of fee arrangements can create at least some 
tension between attorneys and clients. For example, it is not 
unusual in criminal defense for a lawyer to insist on a sizable 
up‐front retainer against which the lawyer can bill, often with 
little hope of replenishing the retainer if the case takes more 
work than the lawyer initially expected. Nor is it unusual for 
clients  to  fall  behind  in  paying  their  lawyers.  In  those  and 
many other circumstances, lawyers may face more or less se‐
rious financial conflicts of interest as the client and case may 
call for additional work that will be essentially unpaid. View‐
ing the lawyer’s incentives through a narrow and short‐term 
economic  lens,  these  situations  give  a  lawyer  a  financial  in‐
centive  to  minimize  non‐essential  work,  much  like  attorney 
Williams’s  incentives  here.  Nor  is  it  unusual  for  underpaid 
and overworked public defenders to have to allocate a finite 
number of hours in a month or year among diﬀerent clients. 
     If such routine incentives, combined with an admission by 
a  lawyer  that  his  or  her  judgments  about  which  additional 
work to carry out were aﬀected at the margin by those incen‐
tives, were enough to find an actual conflict and “adverse ef‐
fect”  that  demonstrated  ineﬀective  assistance  of  counsel, 
No. 16‐3430                                                        17 

many convictions would become vulnerable to collateral at‐
tack.  Yet  we  know  that  lawyers  facing  such  incentives  and 
choices are also motivated by their sense of professional duty 
and pride, and an interest in their professional reputations, to 
continue to do good work for a client even if no more money 
will  be  paid  in  the  particular  case.  Those  realities  underlie 
Rule of Professional Conduct 1.16. A client’s failure to pay as 
agreed  can  provide  good  cause  for  a  lawyer  to  terminate  a 
representation.  But  Rule  1.16  provides  that  a  lawyer  in  that 
situation must continue the representation if ordered to do so 
by a court. When that happens, there is a financial conflict of 
interest not unlike what has happened here. We have not been 
directed to any cases treating such conflicts as showing a de‐
nial  of  eﬀective  counsel,  let  alone  to  a  controlling  Supreme 
Court case holding as much. 
    These  considerations  help  to  show  that  how  to  apply 
conflict‐of‐interest doctrine, which so far has developed in the 
Supreme  Court  to  address  loyalties  to  multiple  clients,  to 
financial  conflicts  raises  challenging  questions  that  the 
Supreme Court simply has not addressed. Under § 2254(d)(1), 
we  may  not  use  a  federal  habeas  proceeding  to  extend 
Supreme  Court  precedents  into  new  fields  where  there  is 
room  for  fair‐minded  disagreement,  as  there  is  here.  See 
generally Harrington v. Richter, 562 U.S. 86, 101 (2011). 
    Still, Reynolds argues that a conflict of interest is a conflict 
of interest. From his point of view, the fact that the attorney’s 
loyalties or interests ran in his personal favor rather than in 
favor of another client should not matter. After all, attorney 
Williams acknowledged that it  was finances that led him to 
refuse Reynolds’s request that he look into the equal protec‐
tion challenge to the carjacking statute, and perhaps also to a 
18                                                     No. 16‐3430 

challenge to the jury instructions on carjacking. Reynolds re‐
lies on the language in Sullivan teaching, in the context of mul‐
tiple, concurrent representations, that an actual conflict of in‐
terest  that  adversely  aﬀected  the  lawyer’s  performance  vio‐
lates the Sixth Amendment right to counsel. 446 U.S. at 348–
49. 
    Assuming that the Sullivan standard applies to this finan‐
cial conflict of interest, which would be consistent with both 
the state appellate court’s approach here and our opinion in 
Marrera, Reynolds has shown some eﬀect on Williams’s repre‐
sentation: a failure to investigate at least the additional equal 
protection claim. An adverse eﬀect seems to be a lower stand‐
ard than the Strickland reasonable probability of a diﬀerent re‐
sult. But what does it take to show an adverse eﬀect? The Wis‐
consin court concluded there was no adverse eﬀect from the 
conflict  of  interest  because  any  new  claims  or  theories  that 
Reynolds asked Williams to pursue, including the equal pro‐
tection claim, were already forfeited by the time the conflict 
arose.  Yet  eﬀective  lawyers  can sometimes overcome proce‐
dural hurdles in criminal appeals and habeas cases. And by 
asking whether Williams could have raised the equal protec‐
tion claim after Reynolds asked him to, the Sullivan “adverse 
eﬀect” standard begins to slide toward the Strickland standard 
of prejudice, gauged in terms of the outcome of the case. The 
Sullivan analysis seems to focus more on the conflict’s eﬀect 
on the attorney’s actions than on the outcome of the case. 
   Yet Sullivan still requires not just an eﬀect but an adverse 
eﬀect on attorney performance. 446 U.S. at 348. The Supreme 
Court has not clarified what counts as an adverse eﬀect. See 
Beets v. Scott, 65 F.3d 1258, 1265 (5th Cir. 1995) (en banc) (“The 
No. 16‐3430                                                         19 

precise nature of [Cuyler v. Sullivan’s] ‘actual conflict’ and ‘ad‐
verse eﬀect’ elements is rather vague … .”). Nor has the Court 
clarified where this standard lies between any eﬀect on attor‐
ney  performance  and  an eﬀect that  rises  to Strickland preju‐
dice. 
    We  have  written  broadly  that  a  defendant  shows  an  ad‐
verse eﬀect “if, but for the attorney’s actual conflict of interest, 
there is ‘a [reasonable] likelihood that counsel’s performance 
somehow would have been diﬀerent.’” Stoia v. United States, 
22 F.3d 766, 771 (7th Cir. 1994), quoting Frazer v. United States, 
18  F.3d  778,  787  (9th  Cir.  1994)  (Beezer,  J.,  concurring).  We 
used that language in a most unusual case, and one that did 
not involve the forfeiture problem that the state court found 
decisive here.  The lawyer  in  Stoia who had  directed  the de‐
fense strategy had entered his own plea agreement with the 
federal  government.  The  lawyer  was  probably  violating  his 
plea  agreement  by  directing  the  defense  strategy  in  Stoia’s 
case, and at the same time the lawyer was under investigation 
for soliciting perjury and obstructing justice in his represen‐
tation  of  one  of  Stoia’s  co‐defendants.  22  F.3d  at  771–72.  In 
Stoia,  the  defendant’s  other  lawyers  identified  a  number  of 
specific ways in which the strategist made decisions that hurt 
Stoia’s defense. Id. at 773.  
   That situation in Stoia is not readily comparable to a cli‐
ent’s  (or  state  public  defender  agency’s)  more  quotidian  re‐
fusal or inability to pay. And in any event, the broad Stoia lan‐
guage is not binding on state courts. Under § 2254(d)(1), we 
cannot grant habeas relief based on only our own precedent 
when a state court has ruled on the merits of a claim. 
    Even  if  our  language  in  Stoia  were  binding  precedent  in 
this case, state courts interpreting it would still need to decide 
20                                                                No. 16‐3430 

what it means for counsel’s performance to be “diﬀerent,” let 
alone  “adverse.”  “Adverse”  can  be  read  fairly  to  require  a 
showing of at least some sort of negative consequence for the 
client. It would not be unreasonable for a state court consid‐
ering this question to peek at the merits of the claim that the 
attorney did not investigate and raise. Why would failure to 
raise  a  sure  loser  of  an  issue  necessarily  amount  to  an  “ad‐
verse eﬀect” requiring a new trial? 
    The Wisconsin carjacking statute does not rely on any dis‐
tinctions that implicate suspect classes or fundamental rights. 
An equal protection challenge would have to show the legis‐
lature drew a line that bore no rational relationship to a legit‐
imate governmental purpose, e.g., Armour v. City of Indianap‐
olis, 566 U.S. 673, 681 (2012), a standard that is very diﬃcult to 
satisfy. This is not the sort of argument that moves courts to 
overlook  procedural  failures  to  free  wrongly  convicted  de‐
fendants.  The  state  court  did  not  unreasonably  apply  Su‐
preme Court precedent in holding that a missed opportunity 
to raise such an argument in an already untimely fashion was 
not an “adverse eﬀect” within the meaning of Sullivan. Rey‐
nolds’s  claim  cannot  meet  the  stringent  standard  of 
§ 2254(d)(1).5 

                                                 
      5 Our dissenting colleague proposes as a remedy that Reynolds’s con‐

victions be set aside. That remedy would not fit the argued violation of his 
right to counsel on appeal. If the financial conflict produced an “adverse 
effect” within the meaning of Sullivan, that effect was counsel’s refusal to 
investigate an already‐forfeited equal protection challenge to Wisconsin’s 
carjacking  statute.  That  potential  challenge  still  has  not  been  shown  to 
have any arguable merit. If there were a constitutional violation here in 
the appellate representation, the remedy would seem to be a fresh appeal, 
not a new trial based on the assumption that the equal protection theory 
not only was not forfeited but would have produced a victory on appeal. 
No. 16‐3430                                                                  21 

III. Ineﬀective Assistance of Appellate Counsel 
    Finally, Reynolds claims that he received ineﬀective assis‐
tance  of  appellate  and  trial  counsel  because  both  attorneys 
failed  to  challenge  the  jury  instructions  on  his  carjacking 
counts. This issue is outside the scope of the certificate of ap‐
pealability. We certified Reynolds’s claim that the State vio‐
lated his right to the eﬀective assistance of counsel “when the 
state public defender’s oﬃce allegedly informed Reynolds’s 
appointed counsel that he would not be paid for future work 
on Reynolds’s case and when counsel, citing this reason, de‐
clined  to  conduct  additional  investigation  that  Reynolds  re‐
quested.” We did not certify any questions related to the jury 
instructions, and Reynolds did not request permission to ar‐
gue any non‐certified claims. See Welch v. Hepp, 793 F.3d 734, 
737 (7th Cir. 2015). Also, since we know (a) that the state stat‐
ute authorizes conviction for either use or threatened use of a 
weapon,  see  Wis.  Stat.  § 943.23(1g),  and  (b)  that  a  deadly 
weapon was certainly used in this case, we see no reason to 
consider expanding the scope of our certificate of appealabil‐
ity. We therefore decline to review this issue. Welch, 793 F.3d 
at 737–38.  



                                                 
See, e.g., Shaw v. Wilson, 721 F.3d 908, 919 (7th Cir. 2013) (ordering new 
appeal where appellate counsel had been ineffective); see generally Roe v. 
Flores‐Ortega, 528 U.S. 470, 484 (2000) (where appellate counsel abandoned 
defendant  by  failing  to  file  notice  of  appeal,  and  defendant  otherwise 
would have taken appeal, defendant is entitled to new appeal); Penson v. 
Ohio, 488 U.S. 75, 87 (1988) (where state appellate court found several ar‐
guable issues in record, remedy for denial of counsel on appeal was new 
appeal); Dodd v. Knight, 533 F. Supp. 2d 844, 854 (N.D. Ind. 2008) (ordering 
new appeal where appellate counsel was ineffective). 
22                                                  No. 16‐3430 

   The  district  court’s  judgment  denying  a  writ  of  habeas 
corpus is  
                                                    AFFIRMED. 
No. 16-3430                                                     23

     WOOD, Chief Judge, dissenting. Few would doubt that ﬁ-
nancial conﬂicts of interest can destroy the integrity of a rela-
tionship. That is why, in Tumey v. Ohio, 273 U.S. 510 (1927),
the Supreme Court found that due process was violated when
a local judge’s salary depended on the ﬁnes that resulted from
convictions in cases before him. See also Connally v. Georgia,
429 U.S. 245 (1977) (due process violated by local law provid-
ing that judge was compensated only when he issued search
warrants, not when he denied them). It is why judges must
give extra scrutiny to the performance of counsel in class ac-
tions, lest the lawyer sell out the class and walk away with an
enormous fee. See RICHARD A. POSNER, ECONOMIC ANALYSIS
OF LAW 803–04 (9th ed. 2014); Jack B. Weinstein, Ethical Dilem-
mas in Mass Tort Litigation, 88 NW. U. L. REV. 469, 502–03
(1994). And it is why the Rules of Professional Conduct for
Attorneys in Wisconsin, which are based on the American Bar
Association’s Model Rules with some additions not material
here, state that “a lawyer shall not represent a client if the rep-
resentation involves a concurrent conﬂict of interest.”
SCR 20:1.7(a). One way in which a forbidden conﬂict can arise
is if “there is a signiﬁcant risk that the representation of one
or more clients will be materially limited by … a personal in-
terest of the lawyer.” Id. at 20:1.7(a)(2). The lawyer is relieved
of this responsibility only if, among other things, the “aﬀected
client gives informed consent, conﬁrmed in a writing signed
by the client.” Id. at 20:1.7(b)(4). In addition, lawyers may not
limit the scope of their representation of a client unless “the
client gives informed consent,” again in writing. Id. at
20:1.2(c).
   The obvious concern is that, faced with a conﬂict between
one’s own ﬁnancial interest and the interests of another per-
son, the former will win out. If the lawyer puts his or her own
24                                                    No. 16-3430

interest ﬁrst, the client is the loser. This is precisely what Cor-
nell Reynolds says happened to him in the course of the crim-
inal prosecution the State of Wisconsin brought against him
in the early 2000s.
    The key events in the case can be summarized quickly. In
May 2001, Reynolds was charged with carjacking resulting in
death. The primary issue at the trial was identiﬁcation. A jury
convicted him, and he was sentenced in early 2002. As Wis-
consin law permits, Reynolds then ﬁled a direct appeal and a
post-conviction motion simultaneously. At that point, the
Wisconsin State Public Defender’s Oﬃce appointed attorney
Terry Williams to serve as Reynolds’s post-conviction and ap-
pellate counsel. Williams ﬁled a motion for a new trial on the
ground that Reynolds’s trial counsel had been ineﬀective in
failing to raise an alibi defense. The state trial court denied the
post-conviction motion without holding an evidentiary hear-
ing.
    Still with Williams’s help, Reynolds appealed to the Wis-
consin Court of Appeals, which reversed and remanded the
ruling on the post-conviction motion so that the trial court
could hold an evidentiary hearing on the ineﬀectiveness
point. The trial court obliged, but it again concluded that
Reynolds was not entitled to a new trial.
    So far, so good. The problem now before us arose when
Williams ﬁled a new appeal on Reynolds’s behalf. While that
appeal was pending, someone on the staﬀ of the Wisconsin
State Public Defender’s Oﬃce told Williams that he had spent
too much time on the case. The consequences were serious for
Williams: (1) he would not be paid for some of the work he
already had done; (2) he would not be paid for any more work
on Reynolds’s case; and (3) he would no longer receive case
No. 16-3430                                                   25

assignments from the Public Defender. At that point, Williams
halted all further work on the case. Reynolds asked him to
pursue an equal protection challenge to the car-jacking stat-
ute, but Williams refused to do so. Importantly, his stated rea-
son had nothing to do with the potential merit of such an ar-
gument. Williams frankly said that he was shutting down his
work because the state was not paying him. He told Reynolds
that he would do additional work if Reynolds paid him for it,
but Reynolds was unable to do so. Williams simply ﬁled the
brief he already had prepared, and after the court of appeals
aﬃrmed the trial court’s order, he later ﬁled a petition for re-
view on Reynolds’s behalf in the Wisconsin Supreme Court.
    After some additional state proceedings, Reynolds ﬁled a
petition for habeas corpus under 28 U.S.C. § 2254 in the fed-
eral court. He presented several arguments: ﬁrst, that he was
constructively denied counsel after the Public Defender’s Of-
ﬁce cut oﬀ Williams’s pay, in violation of United States v.
Cronic, 466 U.S. 648 (1984); second, that Williams had an ac-
tual ﬁnancial conﬂict of interest, which resulted in the denial
of eﬀective assistance of counsel under the standards of Cuyler
v. Sullivan, 446 U.S. 335 (1980); and third, that his appellate
counsel was ineﬀective pursuant to Strickland v. Washington,
466 U.S. 668 (1984), for failing to object to trial counsel’s own
failure to object to certain jury instructions. While I am per-
suaded that the state courts’ decisions fell within the generous
boundaries provided by section 2254 with respect to the ﬁrst
and third of these arguments, I conclude that the state courts,
as well as the majority here, have failed to apply Cuyler
properly and that Reynolds is entitled to issuance of the writ
on this ground.
26                                                  No. 16-3430

     In Cuyler, the Supreme Court addressed the question
“whether a state prisoner may obtain a federal writ of habeas
corpus by showing that his retained defense counsel repre-
sented potentially conﬂicting interests.” 446 U.S. at 337. In the
case before the Court, two lawyers had represented three co-
defendants in a murder prosecution. The Court accepted that
this amounted to multiple representation. Id. at 342. But it
clariﬁed that “multiple representation does not violate the
Sixth Amendment unless it gives rise to a conﬂict of interest.”
Id. at 348.
    The burden on a defendant who seeks to establish a viola-
tion of the Sixth Amendment in such cases, the Court held, is
to “demonstrate that an actual conﬂict of interest adversely af-
fected his lawyer’s performance.” Id. (emphasis added). Such a
showing might rest on a failure to cross-examine a witness, or
a failure to object to the introduction of certain evidence. Id.
at 348–49. Critically, it is the lawyer’s performance that is the
focus of the inquiry, not the ultimate outcome of the trial. The
Court expressly declared that once unconstitutional multiple
representation has been demonstrated—that is, once the de-
fendant has shown an actual conﬂict and an adverse eﬀect on
the lawyer’s performance—there “is never harmless error.” Id.
at 349 (emphasis added). Underscoring that fact, the Court
continued as follows:
       Thus, a defendant who shows that a conﬂict of
       interest actually aﬀected the adequacy of his
       representation need not demonstrate prejudice
       in order to obtain relief.
Id. at 349–50. Because the court of appeals had used a diﬀerent
standard, the Court remanded the case for further proceed-
ings.
No. 16-3430                                                     27

    As my colleagues note, some conﬂicts and ethical viola-
tions do not present diﬃculties akin to multiple representa-
tion. Ante at 17. But we must not lose sight of the fact that
Cuyler created a standard to be applied not just when one at-
torney represents clients with competing interests, but “in sit-
uations where Strickland itself is evidently inadequate to as-
sure vindication of the defendant’s Sixth Amendment right to
counsel.” Mickens v. Taylor, 535 U.S. 162, 176 (2002). The exist-
ence of an actual conﬂict of interest between attorney and cli-
ent is one of those instances. Cf. United States v. Gonzalez-Lopez,
548 U.S. 140, 146 (2006) (ﬁnding structural error in the depri-
vation of the right to counsel of choice, rejecting harmless er-
ror, and holding that “no additional showing of prejudice is
required to make the violation ‘complete’”).
    Reynolds has established the two elements required by
Cuyler: he has shown that there was an actual conﬂict of inter-
est between him and his lawyer, and he has shown that the
conﬂict had an adverse eﬀect on his lawyer’s performance, in-
sofar as the lawyer limited the scope of his representation to
the matters he already had researched and ﬂatly refused to
look into anything else. The Supreme Court has not distin-
guished between an actual conﬂict of interest arising out of
multiple representation, as was present in Cuyler, and a more
direct conﬂict of interest between attorney and client based on
ﬁnancial considerations. (Indeed, the latter situation involves
a form of multiple representation: Williams was trying to rep-
resent both himself and Reynolds.) Nor can there be any
doubt that the conﬂict between Reynolds and Williams af-
fected Williams’s performance. Without obtaining Reynolds’s
permission, as contemplated by professional ethics norms
and over Reynolds’s direct objection, Williams froze his work
for Reynolds and did nothing but ﬁle what he already had
28                                                 No. 16-3430

completed, following up on the same limited points with the
state supreme court.
    At the state post-conviction stage, Reynolds presented this
conﬂict-of-interest claim to the state courts. The Wisconsin
court of appeals agreed that “a conﬂict of interest may also
arise when an attorney and his client have divergent inter-
ests.” Sep. App. at 70 (quotation marks omitted). The court
then correctly noted that the claimant had to show an actual
conﬂict and an adverse eﬀect on the lawyer’s performance. Id.
It then discussed Williams’s performance for a bit, but it piv-
oted over to the ultimate result in the case, when it said that
had Williams not had the conﬂict, he would have determined
that the issue Reynolds wanted to raise was not properly be-
fore the court in any event. That is the language of harmless
error, not a reference to Williams’s own performance. It says,
in essence, that the conﬂict aﬀected Williams’s performance
insofar as he failed to raise the issues that Reynolds wanted to
see explored, but that Williams’s failure could not have af-
fected the outcome.
    That reasoning is contrary to the holding of Cuyler, which
cannot have been more clear in rejecting a harmless-error ap-
proach. At the very least, it is an unreasonable application of
Cuyler, since it shifts from a focus on Williams’s performance
to one on the ultimate impact of Williams’s decisions in a
manner that Cuyler forbids. See also Mickens, 535 U.S. at 170
(2002) (stressing that the conﬂict must aﬀect counsel’s perfor-
mance, rather than be merely a theoretical division of loyal-
ties). Tempting as it may be to engage in harmless-error anal-
ysis in every case, the Supreme Court has decided that there
are some situations in which it is oﬀ the table.
No. 16-3430                                                    29

    The only remaining question is what the appropriate rem-
edy is in this case. A common remedy for a failure of counsel
at the appellate stage would be, as my colleagues have noted,
a fresh appeal with unconﬂicted counsel. See Shaw v. Wilson,
721 F.3d 908, 919 (7th Cir. 2013). But nothing in the statute re-
stricts the district court’s options to only that remedy. To the
contrary, the law provides that “[t]he court shall summarily
hear and determine the facts, and dispose of the matter as law
and justice require.” 28 U.S.C. § 2243, ¶ 8. The Supreme Court
has recognized that “a court has broad discretion in condi-
tioning a judgment granting habeas relief.” Hilton v. Braun-
skill, 481 U.S. 770, 775 (1987). The question here is thus what
remedy would suﬃce to redress the serious miscarriage of
justice suﬀered by Reynolds.
     In my view, this is a situation that demands more than a
fresh appeal. The state courts have already decided—in the
absence of a proper adversary presentation on Reynolds’s be-
half—that any additional points that may have been raised on
appeal were forfeited or meritless. I have no reason to believe
that they would not simply reiterate that point, if we were to
limit the remedy to a new appeal. (Principles of law-of-the-
case might even require them to do so.) Because a new appeal
would not redress the constitutional violation in Reynolds’s
case, I would issue a conditional writ granting him a new trial
(if the state chooses to take that step). This is well within the
scope of the statute, as our sister circuits have recognized. See,
e.g., Ramchair v. Conway, 601 F.3d 66, 78 (2d Cir. 2010) (peti-
tioner deprived of eﬀective appellate counsel entitled to new
trial as remedy); Turner v. Bagley, 401 F.3d 718, 727 (6th Cir.
2005) (granting unconditional writ requiring new trial for
deprivation of access to appellate process because of undue
delay); Eagle v. Linahan, 279 F.3d 926, 943–44 (11th Cir. 2001)
30                                                   No. 16-3430

(appellate counsel’s failure to raise Batson claim remedied by
grant of new trial).
    In this respect, I agree with the observations of the Tenth
Circuit in Clayton v. Jones, 700 F.3d 435 (10th Cir. 2012), a case
in which the defendant was denied his right to appeal because
of ineﬀective assistance of counsel. As that opinion put it,
“[c]ertainly a district court is not conﬁned to only granting an
appeal out of time when a petitioner has been denied his right
to a direct appeal. It is not unprecedented for a district court
to fashion a remedy for ineﬀective assistance of counsel on
appeal that goes beyond an appeal out of time.” Id. at 443–44.
The only problem in Clayton was that the district court had
not suﬃciently explained why a new appeal would not suf-
ﬁce. I have indicated why I believe this case is a proper candi-
date for a broader remedy. Reynolds has tried hard to navi-
gate the habeas corpus process—no mean feat for even an ex-
perienced lawyer—and in my view he has shown that he
should receive a new trial.
     I therefore respectfully dissent.